United States DistrictCase
                      Court for the Western District of Kentucky
                             3:20-mc-00047-CRS                                https://casemgt.kywd.circ6.dcn/CaseAssign.asp?Action=MCCA
                                                           Document 2 Filed 08/10/20      Page 1 of 1 PageID #: 8




                                            Case number 3:20MC-47-CRS

                                            Assigned : Senior Judge Charles R. Simpson III
                                            Judge Code : 4411



                                                                                     Assigned on 8/10/2020 12:50:30 PM
                                                                                                   Transaction ID: 39574




1 of 1                                                                                                              8/10/2020, 12:50 PM
